EXHIBIT 10.1

WAIVER

May 11, 2018

Reference is made to the Amended and Restated Bye-laws of RenaissanceRe Holdings
Ltd. (the “Bye-laws”). Defined terms not otherwise defined herein shall have the
meanings ascribed to them in the Bye-laws.

Each party hereto acknowledges that Bye-law 46A of the Bye-laws provides, except
as otherwise set forth therein, that no Person shall be permitted to own or
control shares in the Company to the extent that such Person or any other Person
will be considered to own or control Controlled Shares, as the Board may
determine in its sole discretion, if the result would be to render such Person
or any other Person a Ten Percent Shareholder or cause the Company to become a
“controlled foreign corporation” within the meaning of Section 957 of the U.S.
Internal Revenue Code.

The Vanguard Group, Inc. (the “Investor”), on behalf of itself and its
subsidiaries and affiliates, acknowledges and agrees that Bye-law 46A of the
Bye-laws provides that all Controlled Shares which a Person may own or control
which carry in excess of 9.9% of the voting rights of all the issued and
outstanding capital shares of the Company, as the Board may determine in its
sole discretion, shall carry no voting rights whatsoever in the hands of the
Member actually owning such shares for the purpose of the calculation of any
vote which may or which is required to be taken at any general meeting of the
Company for any purpose.

In light of the foregoing, RenaissanceRe Holdings Ltd. waives the restrictions
on the acquisition of ownership in Bye-law 46A of the Bye-laws with respect to
the Investor up to a maximum of shares representing 15% of the shares of the
Company outstanding at any time of measurement, provided that such waiver is
revocable by the Company for any reason upon 30 days’ notice, including the fact
that another Person is or may become a Ten Percent Shareholder or may cause the
Company to become a “controlled foreign corporation” within the meaning of
Section 957 of the U.S. Internal Revenue Code, as the Board may determine in its
sole discretion. The parties shall reasonably cooperate with each other, and
shall reasonably share such appropriate information, to effectuate the
calculation of the voting rights attributed to shares owned or controlled by the
Investor such that the aggregate voting power thereof does not in respect of any
such vote or solicitation exceed 9.9% in respect of any vote or solicitation
relating to the Company.

We have called to your attention that Maryland law requires prior notice and the
Maryland Insurance Administration approval of acquisitions of control of a
Maryland-domestic insurer, such as our subsidiary Renaissance Reinsurance U.S.
Inc. or an entity directly or indirectly controlling a Maryland-domestic
insurer, including its holding company. We understand that any purchaser of 10%
or more of the outstanding voting securities of an insurance company, its
holding company or any other entity directly or indirectly controlling the
insurance company is presumed to have acquired control, unless the presumption
is rebutted. Similar requirements may pertain to 10% ultimate parent ownership
of a Lloyd’s managing agent, Lloyd’s corporate member, Irish insurance company,
or under the regulatory regimes of other jurisdictions in which entities we own
or have invested in may be regulated. Beneficial ownership under the securities
law does not always equate to purchase or control under insurance law or
regulation and we encourage you to seek your own counsel.

In addition, we have agreed to send to the Investor information about the
Company relating to its other direct and indirect ownership holdings and related
jurisdictions, which may not be publicly available and which may relate in whole
or in part to minority investments of the Company. The Investor agrees to keep
such information strictly confidential, to retain it to the greatest extent
practicable within the Investor’s legal and compliance function, and to utilize
such information solely for the purpose of analyzing potential regulatory
requirements of the Investor with respect to its investment in the Company.

IN WITNESS WHEREOF, the undersigned has caused this Waiver to be signed on its
behalf by its officer thereunto duly authorized as of the date first written
above.

RENAISSANCERE HOLDINGS LTD.

By: /s/ Stephen H. Weinstein
Name: Stephen Weinstein
Title: Senior Vice President, Group General Counsel


ACKNOWLEDGED AND AGREED:

THE VANGUARD GROUP, INC.

By: /s/ Glenn Booraem
Name: Glenn Booraem
Title: Principal


